Filed 02/12/20                                                                  Case 20-10488                                                                  Doc 10
                                                                                                                                                     2/12/20 11:50AM

    B2030 (Form 2030) (12/15)
                                                                   United States Bankruptcy Court
                                                                          Eastern District of California
                 Edwin Protacio
     In re       Marizen Protacio                                                                                    Case No.   2020-10488
                                                                                         Debtor(s)                   Chapter    13

                  DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) - AMENDED
    1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                  For legal services, I have agreed to accept                                                    $                8,000.00
                  Prior to the filing of this statement I have received                                          $                2,000.00
                  Balance Due                                                                                    $                6,000.00

    2.     The source of the compensation paid to me was:

                     Debtor            Other (specify):

    3.     The source of compensation to be paid to me is:

                   Debtor                   Other (specify):           remaining balance to be paid through the plan subject to approval and
                                                                         allowance by the court after a hearing on notice to all parties in interest.

    4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                 copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

    5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
           b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
           c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
           d.    [Other provisions as needed]
                      Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                      reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                      522(f)(2)(A) for avoidance of liens on household goods.

    6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                   N/A
                                                                                 CERTIFICATION
           I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
     this bankruptcy proceeding.

         February 12, 2020                                                               /s/ David R. Jenkins
         Date                                                                            David R. Jenkins
                                                                                         Signature of Attorney
                                                                                         David R. Jenkins. PC
                                                                                         8050 N Palm Ave
                                                                                         Suite 300
                                                                                         Fresno, CA 93711
                                                                                         559-264-5695 Fax: 559-264-5693
                                                                                         david@drjbklaw.com
                                                                                         Name of law firm




    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
